People v Hall (2022 NY Slip Op 02817)





People v Hall


2022 NY Slip Op 02817


Decided on April 27, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2018-08512
 (Ind. No. 5926/15)

[*1]The People of the State of New York, respondent,
vRay Hall, appellant.


Patricia Pazner, New York, NY (Meredith S. Holt of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Deborah Dowling, J.), imposed June 22, 2018, upon his conviction of attempted assault in the first degree, upon his plea of guilty, upon remittitur from this Court for resentencing (see People v Hall, 160 AD3d 896).
ORDERED that the resentence is affirmed.
"'The determination of whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case'" (People v Ogando, 194 AD3d 963, 964, quoting People v McEachern, 163 AD3d 850, 851 [internal quotation marks omitted]). Here, the Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see People v Beyjones, 186 AD3d 848; People v Dhillon, 157 AD3d 900, 901).
Further, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., IANNACCI, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court